198 F.3d 1029 (7th Cir. 2000)
United States of America,  Plaintiff-Appellee,v.Joseph Richards,  Defendant-Appellant.
No. 97-3622
In the  United States Court of Appeals  For the Seventh Circuit
Argued October 26, 1999Decided January 7, 2000

Appeal from the United States District Court  for the Southern District of Illinois, East St. Louis Division.  No. 97 CR 30022--William D. Stiehl, Judge.
Before Harlington Wood, Jr., Kanne and Diane P. Wood,  Circuit Judges.
Kanne, Circuit Judge.


1
Defendant Joseph Roy  Richards pleaded guilty to two counts stemming  from an attempt to transport narcotics from  Arizona to New York in 1997. He was sentenced to  fifty-seven months imprisonment with four years  supervised release and ordered to pay a $10,000  fine. In what has become a familiar refrain under  the Sentencing Guidelines, Richards challenges  the district court's decision to enhance his  sentence two levels for obstruction of justice  and four levels for organizing five or more  participants in the crime. Because we find the  evidence supported both enhancements, we affirm  the sentence.

I.  History

2
The facts of the case are fully set out in the  case of Richards' co-defendant, Cheryl A. Hunte,  see United States v. Hunte, 196 F.3d 687 (7th Cir. Nov. 4, 1999), so we will  recite here only those facts essential to  Richards' appeal. In March 1997, Richards, who  went by the name "Oscar," recruited his  girlfriend, Hunte, and an acquaintance known as  Luis Gonzalez to help him drive from New York to  Arizona to pick up a load of marijuana. Richards  supplied a minivan for the trip, and Gonzalez  agreed to be the driver in exchange for seven  pounds of marijuana, worth about $8,000 or  $9,000.


3
Richards planned to stop in Tulsa, Oklahoma,  pick up a third confederate and then drive on to  Tucson, where he had arranged to meet the drug  supplier. When they arrived in Tulsa, Richards'  confederate was unavailable. Johnathan Warwick,  an acquaintance of Richards, agreed to take his  place on the drive to Arizona and back to New  York. Throughout the trip, Richards would tell  his co-conspirators of new or changed aspects of  the plan, although it is unclear whether he did  so as a ruse to keep them guessing or because he  really did not know where the pickup and delivery  would be made.


4
Once they arrived in Tucson, Richards made some  calls from a pay phone at a convenience store. An  unidentified person in a Chevy Blazer met them at  the store and escorted them to a house occupied  by a man, woman and an infant, who all left when  Richards arrived. Several hours later, another,  older man came and took the minivan, returning it  loaded with marijuana. Richards asked Gonzalez  and Warwick to help him carry the marijuana into  the kitchen. Richards cut one bundle open to make  sure it was all marijuana and extracted some buds  for sampling, which the group then smoked.


5
Richards' brother arrived in a burgundy Nissan  Maxima, which Richards intended to drive back to  New York. After dropping off Richards' brother in  Phoenix, Richards and Hunte drove to Tulsa in the  Maxima, followed by Gonzalez and Warwick in the  van. After spending the night at a motel, paid  for by Richards, the foursome continued on their  trip to New York. In Illinois, state police  pulled the minivan over, and a search revealed  the bundles of marijuana, which weighed nearly 45  kilograms, or about 100 pounds. Based on  information supplied by Warwick, the police  radioed ahead and were able to pull over Hunte  and Richards. Richards denied they were traveling  with the minivan but said they had been driving  around the Midwest looking for farm equipment to  buy for Richards' chicken farm in Jamaica.  Richards told the trooper that he and Hunte were  headed to New York, while Hunte said they were  "heading up through Virginia toward Florida."  Hunte and Richards were arrested. Police matched  fingerprints on the marijuana to Richards, but  not to Hunte.


6
Richards, Warwick and Gonzalez pleaded guilty to  conspiracy to possess with intent to distribute  marijuana in violation of 21 U.S.C. sec. 846, and  possession of marijuana with intent to  distribute, 21 U.S.C. sec. 841(a)(1). Hunte  pleaded not guilty, but was convicted by a jury  on both counts. At Richards' sentencing on  October 3, 1997, the government asked for a two-level upward departure for obstruction of  justice, pursuant to U.S. Sentencing Guidelines  Manual sec. 3C1.1, and a four-level increase for  Richards' leadership role in the crime, pursuant  to sec. 3B1.1.


7
To support its request, the government called  Warwick to testify. Warwick said that on March  26, 1997, while in the nursing station of the  Madison County jail, Richards instructed him not  to talk to police. The next day, while waiting in  a holding cell before their appearance in court,  Richards told both Warwick and Gonzalez to stay  quiet and not implicate Richards and Hunte in the  drug stop. In exchange for their silence, Warwick  would get them attorneys and "put money in their  books." Richards also discussed helping the two  men make bond so they could flee the jurisdiction  if released. To back these offers up, Richards  gave the men the name and phone number of a woman  in Florida whom Warwick eventually contacted. The  woman, known as Marlene, sent Warwick an envelope  containing a $200 money order and instructions on  how to contact a lawyer. Warwick spoke with  Marlene one more time and received three more  letters from her, including another money order  for $100. A letter attached to the money order  promised, "we'll do what we say we will do."


8
Judge William D. Stiehl overruled the defense's  objections to the four-level and two-level  increases and found Richards' offense level to be  twenty-three and his criminal history category to  be I, resulting in a sentencing range of 46 to 57  months. Judge Stiehl ordered Richards confined  for concurrent terms of 57 months imprisonment.

II.  Analysis

9
Richards raises two issues on appeal, both  related to the district court's imposition of  sentencing enhancements. We review factual  findings of the sentencing court only for clear  error. See United States v. Craig, 178 F.3d 891,  900 (7th Cir. 1999); United States v.  Gwiazdzinski, 141 F.3d 784, 789 (7th Cir. 1998).  We will overturn the district court's factual  findings relating to sentencing "only if our  review of the record leaves us with a definite  and firm conviction that a mistake has been  committed." See United States v. Hickok, 77 F.3d  992, 1007 (7th Cir. 1996) (internal quotation  marks and citations omitted).

A.  sec. 3C1.1 Obstructing Justice

10
The Sentencing Guidelines require the court to  increase a defendant's sentence if "the defendant  willfully obstructed or impeded, or attempted to  obstruct or impede, the administration of justice  during the course of the investigation,  prosecution, or sentencing of the instant  offense." U.S.S.G. sec. 3C1.1. Application Note  4 provides some examples of conduct that  qualifies for the obstruction enhancement,  including "threatening, intimidating or otherwise  unlawfully influencing a co-defendant, witness,  or  juror, directly or indirectly, or attempting  to do so," U.S.S.G. sec. 3C1.1 application note  4(a), and "other conduct prohibited by  obstruction of justice provisions under Title 18,  United States Code (e.g., 18 U.S.C. sec.sec.  1510, 1511.)." Id. at (i). Section 1510 of Title  18 penalizes anyone who "willfully endeavors by  means of bribery to obstruct, delay, or prevent  communication of information relating to a  violation of any criminal statute . . ." 18  U.S.C. sec. 1510.


11
Richards argues that the enhancement does not  apply because there was no testimony that  Richards threatened Warwick with bodily harm.  This argument is frivolous. The Guidelines do not  require a threat of bodily harm, nor a threat of  any nature. Even the application note cited above  suggests "threatening" as but one example of  obstruction, alongside "otherwise unlawfully  influencing." Section 1510, incorporated by  reference in the application note, prohibits  bribing a witness with nary a mention of threat  or intimidation.


12
Richards then asks this Court to look at each  of the alleged acts of obstruction standing alone  and credit an innocent explanation for each. For  instance, Richards argues that telling a criminal  defendant not to talk to police is sage advice,  not an obstruction of justice. Warwick testified  that Richards told Gonzalez and he to keep quiet  and not implicate Richards and Hunte in the drug  stop. Furthermore, according to Warwick's  testimony, Richards promised the two men a reward  for not implicating Richards and Hunte: the  services of an attorney and money. This differs  greatly from advising someone to exercise their  Fifth Amendment right to remain silent. While  Richards contends "there is absolutely no  evidence of a quid pro quo," Warwick's testimony  provides just that evidence. According to  evidence presented at the sentencing hearing,  Judge Stiehl found that Richards "requested a co-  defendant to keep quiet . . . [and] supported  that request with an offer, at least an implied  offer, to provide counsel to the co-defendant  [and] a total of about $300."


13
Incredibly, Richards does not attempt to attach  an innocent explanation for the $300 sent by his  confederate Marlene Cousins (also known as  Marlene Fuller) to Warwick with the note "we'll  do what we say we will do." Instead, he argues  that no one in this day and age could be bribed  for such a pittance. Only "a sum of money so  large that he couldn't say no" qualifies as a  bribe in Richards' world. We think not. The  Guidelines and sec. 1510 contain no minimum bribe  amount. That Warwick could be bribed cheaply  might benefit Richards' pocketbook, but it does  not benefit his sentence. Accordingly, it is  apparent that the district court's finding is not  clearly erroneous.

B.  sec. 3B1.1 Aggravating Role

14
The Guidelines require a four-level enhancement  "[i]f the defendant was an organizer or leader of  a criminal activity that involved five or more  participants." U.S.S.G. sec. 3B1.1. Richards  mounts a two-part attack on the sentencing  court's finding. First, he contends that he was  not an organizer or a leader, and second, he  asserts that there were only four participants.


15
Richards contends that there is "absolutely no  evidence . . . that [he] lead or organized  anyone." Application Note 4 suggests several  factors that may indicate a leadership role,  including, among others, decision-making  authority,  the recruitment of accomplices, a  right to a larger share of the proceeds, the  degree of participation in planning or organizing  the crime, and the degree of control over others.  U.S.S.G. sec. 3B1.1 application note 4; see also  United States v. Emerson, 128 F. 3d 557, 562 (7th  Cir. 1997). The enhancement can be justified even  though less than all enumerated factors are  present. See United States v. Young, 34 F.3d 500,  508 (7th Cir. 1990).


16
Hunte's trial produced extensive evidence of  Richards' role in the crime, all of it tending to  show that Richards was the organizer and leader  of this operation. He proposed the scheme to  Gonzalez in New York, stood to gain a greatly  disproportionate share of the drugs, procured the  minivan for the trip, knew where to go and  selectively released information regarding the  details of the trip to the other participants. He  recruited Warwick in Tulsa and doled out the  expense money, although he insists he meant to  get reimbursed all along. In Tucson, he arranged  the drug deal from his sources and directed his  lackeys in the loading, unloading and testing of  the drugs. To say that this amounts to  "absolutely no evidence" is less than forthright.  It constitutes, in fact, more than a  preponderance of the evidence. Judge Stiehl's  finding that Richards was an organizer of the  operation is not clearly erroneous.


17
Second, Richards argues that the operation at most involved four participants: Richards, Hunte,  Gonzalez and Warwick. To earn the enhancement,  the leader "must have some control, direct or  indirect, over at least four other participants  in the offense." United States v. Carson, 9 F.3d  576, 584 (7th Cir. 1993). However, in this sense,  we intended a broad definition of "control" to  include "some kind of supervisory or  organizational role with respect to those  participants." United States v. Magana, 118 F.3d  1173, 1203 (7th Cir. 1997) (emphasis deleted). To  qualify as a participant, the person need only be  criminally responsible for the offense but not  necessarily convicted. See U.S.S.G. sec. 3B1.1  application note 1. The real question is the size  of the criminal operation, not the size of the  prosecution.


18
In this case, several people who participated  in Arizona also would be criminally responsible,  including the man whom Richards contacted to  escort him to the safe house and the second man  who brought the minivan back loaded with  marijuana. Richards' brother also may have been  responsible for procuring the chase car for their  trip back. Although it is unclear what  relationship Richards had with the drug suppliers  and runners in Arizona, we may surmise that  Richards had at least indirect control over the  people he contacted in Tucson as they did what he  wanted, when he wanted it and where he wanted it  done. Richards directed the purchase and delivery  of the marijuana and the procurement of the  second automobile, all of which required the  logistical coordination Richards supplied. This  is sufficient to meet our broad definition of  indirect control.


19
Richards relies on our decision in United  States v. Guyton, 36 F.3d 655, 662 (7th Cir.  1994), for the proposition that one's activities  as a middleman cannot be elevated to the status  of organizer by counting as co-conspirators all  of the people to whom the middleman distributed  drugs. In that case we held there was no evidence  that the defendant controlled two people to whom  he sold drugs, nor a third person who bought  drugs from the first two. See id. We resisted an  urge that would have allowed courts and  prosecutors to apply sec. 3B1.1(a) automatically  to every drug deal on the simple premise that  drugs flow in an ever broadening stream from a  single grower to hundreds of users. Richards'  Arizona co-conspirators stand in a very different  relationship to his operation than Guyton's  customers did to his. A fair amount of  organization, timing and coordination was needed  for Richards to consummate the drug transfer, and  the co-conspirators apparently took their cues  from Richards as to how and when it would be  done. Although he may not have been their  unquestioned superior, he was in charge of the  deal, and they followed his cue. One of Guyton's  customers never even met him, and the other two  were merely his customers, not his co-  conspirators in a drug peddling operation. Thus,  we find that the ruling that Richards exercised  control over five people was not clearly  erroneous.

III.  Conclusion

20
Because the district court's rulings that a  preponderance of the evidence supports both the  two-level and four-level enhancement in Richards'  sentence cannot be seen as clearly erroneous, we  AFFIRM the sentence.